Citation Nr: 0533476	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  01-05 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an increased rating for left knee 
tendinitis (left knee disability), currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased rating for residuals of left 
shoulder strain (left shoulder disability), currently 
evaluated as 20 percent disabling.

3.  Entitlement to an evaluation in excess of 10 percent for 
chronic low back sprain (low back disability), prior to June 
24, 2004.

4.  Entitlement to an increased rating for low back 
disability, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to July 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC, that increased the evaluation of his left 
shoulder disability to 20 percent, effective March 17, 2000; 
denied entitlement to increased ratings for his low back and 
left knee disabilities; and denied entitlement to a temporary 
total evaluation under the provisions of 38 C.F.R. § 4.30.  
The veteran perfected a timely appeal of these determinations 
to the Board.

When this matter was initially before the Board in January 
2004, it was remanded to the Appeals Management Center (AMC), 
in Washington, DC.  In the introduction to the remand, the 
Board noted that although the veteran had requested the 
opportunity to testify at a Board hearing, he had failed to 
report for one scheduled to take place in December 2003.  
Because the notice was not returned as undeliverable and he 
subsequently made no request to appear at another hearing, 
the Board concluded that his hearing request had been 
withdrawn.

In a February 2005 rating action, the RO increased the 
evaluation of the veteran's low back disability to 40 
percent, effective June 24, 2004.  As such, the Board has 
recharactized the veteran's low back disability claim as 
separate issues as stated on the title page.

When the Board remanded the matter in January 2004, also on 
appeal was the veteran's claim of entitlement to a temporary 
total evaluation for convalescent purposes pursuant to 38 
C.F.R. § 4.30.  In the February 2005 rating decision, the AMC 
established the veteran's entitlement to a temporary total 
rating effective from May 19 to June 30, 1999.  To date, the 
veteran has not expressed disagreement with that 
determination, and accordingly, the issue is no longer on 
appeal.


FINDINGS OF FACT

1.  The veteran's left knee disability is manifested by 
arthritis, with limitation of left leg flexion to 60 degrees, 
with pain; however, when even pain is considered, the 
veteran's left knee flexion does not result in functional 
loss consistent with or comparable to limitation of flexion 
of the left leg to 30 degrees.  

2.  The veteran's left knee disability is manifested by 
arthritis, with limitation of left leg extension to 10 
degrees, with pain; when pain is considered, the veteran's 
left knee extension likely results in functional loss 
consistent with or comparable to limitation of extension of 
the left leg to 15 degrees.  

3.  The veteran's left knee disability is productive of 
slight subluxation and lateral instability.

4.  The veteran is right-hand dominant; therefore, his left 
shoulder is his minor extremity.

5.  The veteran's left shoulder disability is manifested by 
limitation of left shoulder abduction to 90 degrees, with 
objective evidence of pain, resulting in a disability picture 
comparable no more disabling than analogous to limitation of 
left shoulder abduction to midway between the side; the 
preponderance of the medical evidence is against a finding 
that the veteran's left shoulder disability is manifested by 
limitation of motion of the left shoulder to 25 degrees from 
the side.

6.  The medical evidence shows that the veteran's left 
shoulder disability is not productive of a fibrous union, 
nonunion or the loss of the head of the left humerus.

7.  The objective range of motion findings affirmatively show 
that the veteran does not have left shoulder ankylosis, and 
there is no medical evidence showing that his scapula and 
humerus move as one piece.

8.  Neither the criteria for evaluating spine disorders, in 
effect when the veteran filed his claim for an increased 
rating in March 2000, nor the revised criteria that became 
effective September 23, 2002, and September 26, 2003, 
respectively, is more favorable to the veteran's claim.

9.  Prior to June 24, 2004, the veteran's low back disability 
was objectively productive of mild to moderate limitation of 
motion of the lumbar spine with pain; when pain is 
considered, the condition was manifested by moderate 
functional loss due to pain, resulting in mild overall 
moderate limitation of motion of the lumbar spine.

10.  Prior to June 24, 2004, the preponderance of the medical 
evidence was against a finding that the veteran had severe 
intervertebral disc syndrome characterized by recurrent 
attacks with intermittent relief.

11.  For the period from September 26, 2003, to June 23, 
2004, the preponderance of the evidence is against a finding 
that the veteran's forward flexion of the thoracolumbar spine 
was 30 degrees or less, or that it was manifested by 
disability comparable to favorable ankylosis of the entire 
thoracolumbar spine.

12.  Since June 24, 2004, the veteran's low back disability 
is neither productive of ankylosis of the lumbosacral strain; 
nor unfavorable ankylosis of the entire thoracolumbar spine.

13.  Since June 24, 2004, the veteran has neurologic 
impairment of the right lower extremity that results in 
disability analogous to mild incomplete paralysis of the 
sciatic nerve.

14.  Since June 24, 2004, the veteran has neurologic 
impairment of the left lower extremity that results in 
disability analogous to mild incomplete paralysis of the 
sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for limitation of left knee flexion due to arthritis have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b), 7104 (West 2002); 38 
C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5260 (2005).

2.  The criteria for a separate 20 percent evaluation for 
limitation of left knee extension due to arthritis have been 
met.  38 U.S.C.A. §§ 1155, 5107(b), 7104 (West 2002); 38 
C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5261 (2005).

3.  The criteria for a separate 10 percent for left knee 
instability have been met.  38 U.S.C.A. §§ 1155, 5107(b) 7104 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 
4.71a, Diagnostic Code 5257 (2005).

4.  The criteria for an evaluation in excess of 20 percent 
for left shoulder disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.40, 
4.45, 4.69, 4.71a, Diagnostic Codes 5200-03 (2005).

5.  Prior to June 24, 2004, the criteria for an evaluation of 
20 percent evaluation for low back disability have been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.40, 4.45, 4.71a; Diagnostic Codes 5235-5242, 5285, 5286, 
5292, 5293, 5295 (2001, 2002, 2005).

6.  Since June 24, 2004, the criteria for an evaluation in 
excess of 40 percent for low back disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.40, 4.45, 4.71a; Diagnostic Codes 5235-5242, 
5285, 5286, 5292, 5293, 5295 (2001, 2002, 2005).

7.  Since June 24, 2004, the criteria for a separate 10 
percent evaluation for right-sided mild incomplete paralysis 
of the sciatic nerve have been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.123, 
4.124, 4.124a; Diagnostic Code 8520 (2005).

8.  Since June 24, 2004, the criteria for a separate 10 
percent evaluation for left-sided mild incomplete paralysis 
of the sciatic nerve have been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.123, 
4.124, 4.124a; Diagnostic Code 8520 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a claimant in the development 
of a claim.  Guidelines for the implementation of the VCAA 
that amended VA regulations were published in the Federal 
Register in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
claims for increased ratings for his left knee, left shoulder 
and low back disabilities, and that the requirements of the 
VCAA have been satisfied.

The VCAA and its implementing regulations set forth VA's 
amended duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
With regard to the former duty, under 38 U.S.C.A. § 5103, VA 
must notify the claimant of the information and evidence not 
of record that is necessary to substantiate the claim, which 
information and evidence that VA will seek to provide and 
which information and evidence the claimant is expected to 
provide.  Furthermore, in compliance with 38 C.F.R. 
§ 3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The veteran and his representative have been afforded an SOC 
and numerous Supplemental Statements of the Case (SSOCs) that 
provided notice of the law and regulations, as well as the 
reasons and bases for the RO's determinations.  By way of 
these documents, as well as the RO's February and June 2004 
"VCAA" letters, as well as the Board's January 2004 remand, 
VA carefully advised him of the information and evidence 
necessary to substantiate his claims and the importance of 
doing so.  Id.  In light of the foregoing, the veteran was 
effectively furnished notice of the type of evidence that he 
needed to send to VA, as well as the types of evidence VA 
would assist him in obtaining, ensuring the essential 
fairness of the adjudication.  See Mayfield v. Nicholson, 19 
Vet. App. at 119.  Moreover, he has not asserted that he was 
prejudiced in any way by the notice provided by VA during the 
course of this appeal.  See Mayfield; Pelegrini.  

For these reasons, the notices contained in VA's numerous 
communications to the veteran, whether they were via letters, 
the RO's rating decision, the SOC, the SSOCs, or the Board's 
remand, when cobbled together, see Mayfield, substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying the evidence 
to substantiate the claim and the relative duties of VA and 
the claimant to obtain evidence); Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement pertaining to "any evidence" in the 
claimant's possession or a similar request to that effect).  

The Board points out that the VCAA only requires that VA 
satisfy its duty to notify, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard; Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(2005) (harmless error).  Therefore, any error with respect 
to the timing of the VCAA notices, as well as any error in 
not providing a single notice to the veteran covering all 
content requirements, was harmless.  See 38 C.F.R. § 20.1102; 
see also Mayfield, 19 Vet. App. at 123.

As to VA's duty to assist, the Board observes that VA has 
associated with the claims folder the veteran's service 
medical records and voluminous pertinent records of the 
veteran's VA outpatient treatment care, dated since March 
1999.  In addition, numerous lay statements, prepared by the 
veteran's spouse, sons, stepson and nephew have been 
associated with the claims folder.  Further, in July 2000, 
the veteran was afforded a formal VA joints examination.  
Thereafter, although the veteran failed to report for formal 
VA examinations scheduled to take place in March and November 
2002 and in February 2003 to assess the nature, extent and 
severity of these service-connected conditions, in light of 
the veteran's representative's June 2003 written argument, in 
which it pointed out that there was no indication in the 
claims folder that the veteran was notified of the time, date 
and location of the examinations, or the importance of 
appearing for them, in the January 2004 remand, the Board 
concluded that a remand to afford the veteran a 
contemporaneous VA examination was necessary; that 
examination was conducted in June 2004.  Further, Disabled 
American Veterans has offered written argument in support of 
these claims on multiple occasions.

In light of the foregoing, and especially given the Board's 
numerous favorable determinations, the Board finds that the 
veteran has been provided with adequate notice of the 
evidence needed to successfully prove his claims and that 
there is no prejudice to him by appellate consideration of 
the claims at this time, without another remand of the case 
to the RO for providing additional assistance to the veteran 
or to give his representative another opportunity to present 
additional evidence and/or argument because the essential 
fairness of the adjudication was maintained.  See Mayfield; 
see also Bernard v. Brown, supra.  In this case, any further 
development would be futile, and that there is no possibility 
that additional assistance would further aid him in 
substantiating his claim.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Background

In a June 1993 rating decision, the RO granted service 
connection for left knee tendonitis and assigned an initial 
10 percent rating under hyphenated Diagnostic Code 5099-5024, 
effective June 30, 1992.  In that same rating action, the RO 
established service connection for left shoulder impairment 
strain and assigned an initial noncompensable rating under 
Diagnostic Code 5203, effective June 30, 1992.  In the June 
1993 rating decision, the RO also granted service connection 
for lumbar strain and assigned an initial noncompensable 
rating under Diagnostic Code 5295, effective June 30, 1992.

In an April 1999 rating decision, the RO increased the 
evaluation of the veteran's left shoulder and low back 
disabilities to 10 percent, under Diagnostic Codes 5203 and 
5295, respectively, effective August 7, 1997.  

In March 2000, the veteran filed a claim seeking increased 
ratings for his left knee, left shoulder and low back 
disabilities.  In an October 2000 rating decision, the RO 
increased the evaluation of the veteran's left shoulder 
disability to 20 percent under Diagnostic Code 5201, 
effective March 17, 2000.

In July 2000, the veteran was afforded a formal VA joints 
examination.  At the outset of the report, the examiner 
discussed the history of the veteran's service-connected left 
knee, left shoulder and low back disabilities.  In doing so, 
he noted that the veteran underwent surgery in May 1999 to 
treat his left knee torn MCL (medial collateral ligament).  
The veteran complained of having left knee pain and 
instability.  He also reported suffering from left shoulder 
and low back pain.  

The examination revealed that the veteran had mild left knee 
pain to palpation.  Range of motion testing disclosed that he 
had flexion to 140 degrees and extension to zero degrees.  
There was no limitation of motion of motion due to pain or 
objective indications of instability.  The examiner indicated 
that the veteran's left shoulder flexion and abduction were 
limited to 90 degrees, with pain and crepitus.  There was no 
sign of left shoulder instability, weakness or guarding of 
movement.

The examination of the veteran's low back showed that he had 
tenderness to palpation over the paraspinous muscles.  
Flexion was limited to 75 degrees, without pain, and his 
backward extension limited to 10 degrees, due to pain.  The 
veteran had full lateral flexion and lateral rotation, 
bilaterally, to 40 degrees and 35 degrees, respectively.  
Further, the examiner reported that the veteran's low back 
disability was not manifested by any neurological impairment.  
X-rays revealed that the veteran had degenerative joint 
disease of the left knee, but were normal with respect to his 
left shoulder and lumbar spine.

As noted above, the veteran failed to report for VA 
examinations scheduled to take place in March and November 
2002 and in February 2003.  Pursuant to the Board's January 
2004 remand instructions, on June 24, 2004, he was afforded 
another formal VA examination.  

The June 2004 VA examination report reflects that the veteran 
suffered from painful left knee swelling and ambulated with a 
limp.  He occasionally used a cane but used a knee brace most 
of the time.  The examination disclosed that his left patella 
was somewhat unstable, and range of motion testing indicated 
that he had left knee flexion limited to 60 degrees and 
extension to approximately 10 degrees.  In addition, the 
examiner commented that there was obvious left knee swelling 
and crepitus.  X-rays revealed that he had degenerative joint 
disease.  With respect to his left shoulder, the examiner 
stated that the examination did not disclose that the veteran 
had any pain, swelling or weakness.  Left shoulder abduction 
and flexion were limited to 90 degrees, and X-rays were 
normal.

As to his low back, the examiner observed that the veteran 
wore a back brace to relieve his "constant pain."  The 
veteran complained that his low back disability had worsened 
and that it was productive of marked limitation of motion and 
radiating pain.  Although the examiner stated that the 
veteran had no suggestion of herniated disc syndrome a 
neurological examination of the veteran's legs were within 
normal limits, the examiner indicated that he had minimal 
radiation of pain down his legs.  The veteran had markedly 
reduced forward flexion to 30 degrees, with significant pain, 
with left lateral bending limited to 20 degrees, right 
lateral bending limited to 5 degrees, and rotation reduced 
bilaterally to 15 degrees.  X-rays disclosed a straightening 
of the lumbar spine with no other abnormal findings.  The 
diagnoses were degenerative arthritis of the left knee; 
tendonitis of the left shoulder; and lumbar strain.

VA outpatient treatment records, dated from March 1999 to 
July 2004, show that the veteran was seen on multiple 
occasions for various complaints related to his left knee 
disability.  He was also seen for his left shoulder and low 
back on a few occasions, as well as for treatment of other 
conditions.

Based on the above evidence, and particularly the findings 
and conclusions contained in the June 24, 2004, VA 
examination report, the RO increased the evaluation of the 
veteran's low back disability to 40 percent under both former 
Diagnostic Code 5295 and revised Diagnostic Code 5237, 
effective June 24, 2004.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2005).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Further, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

A.  Left knee disability

The Board notes that 38 C.F.R. § 4.71a, Diagnostic Code 5003 
establishes, essentially, three methods of evaluating 
degenerative arthritis which is established by X-rays:  (1) 
when there is a compensable degree of limitation of motion, 
(2) when there is a noncompensable degree of limitation of 
motion, and (3) when there is no limitation of motion.  
Generally, when documented by X-rays, arthritis is rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the joint involved.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasms, or satisfactory evidence of painful motion.  
Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
provide that painful motion due to degenerative arthritis, 
which is established by X-ray, is deemed to be limitation of 
motion and warrants the minimum compensable rating for the 
joint, even if there is no actual limitation of motion.  
Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).

In VAOPGCPREC 23-97, the VA General Counsel concluded that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  See 
62 Fed. Reg. 63,604 (1997).  In VAOPGCPREC 9-98 (1998), the 
VA General Counsel further explained that, when a veteran has 
a knee disability evaluated under Diagnostic Code 5257, to 
warrant a separate rating for arthritis based on X-ray 
findings, the limitation of motion need not be compensable 
under Diagnostic Code 5260 or Diagnostic Code 5261; rather, 
such limited motion must at least meet the criteria for a 
zero-percent rating.  In the alternative, a compensable 
rating may be granted by virtue of 38 C.F.R. § 4.59 (which 
specifically provides that, when a veteran has arthritis that 
is productive of actually painful motion due to unstable or 
malaligned joints due to healed injury, the disability is 
entitled to the minimum compensable evaluation for the joint, 
i.e., 10 percent under either Diagnostic Code 5260 or 5261).  
See 63 Fed. Reg. 56,703 (1998).  Recently, the VA General 
Counsel held that separate ratings could be provided for 
limitation of knee extension and flexion under Diagnostic 
Codes 5260 and 5261.  VAOPGCPREC 9-2004 (2004); 69 Fed. Reg. 
59,990 (2004).  Precedent opinions of the VA General Counsel 
are binding on the Board.  See 38 U.S.C.A. § 7104(c).  

In light of the foregoing, the Board will address whether the 
veteran's left knee disability warrants separate evaluations 
for limitation of left knee flexion and extension, as well as 
for left knee instability.

(i)  Separate evaluation for limitation of left knee flexion

Pursuant to Diagnostic Code 5260, under which limitation of 
leg flexion is evaluated, the following evaluations are 
assignable:  for flexion limited to 45 degrees, 10 percent; 
for flexion limited to 30 degrees, 20 percent; and for 
flexion limited to 15 degrees, 30 percent.  

Here, the evidence shows that the veteran had limitation of 
left knee flexion to 60 degrees due to his arthritis, which 
warrants a noncompensable rating under Diagnostic Code 5260.  
Although that limitation of flexion is not of a level 
compensable under Diagnostic Code 5260, which requires that 
it be limited to 45 degrees, in light of the veteran's 
documented pain and functional impairment, as well as the 
mandate of 38 C.F.R. § 4.59 and the Court's decision in 
Lichtenfels,  as well as VAOPGCPREC 9-98, 63 Fed. Reg. 56,703 
(1998), VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997), and 
VAOPGCPREC 9-2004, the Board concludes that the criteria for 
a separate 10 percent rating, and no more, have been shown.  

(ii)  Separate evaluation for limitation of left knee 
extension

Diagnostic Code 5261 provides that limitation of leg 
extension is evaluated, the following evaluations are 
assignable:  for extension limited to 10 degrees, 10 percent; 
for extension limited to 15 degrees, 20 percent; for 
extension limited to 20 degrees, 30 percent; for extension 
limited to 30 degrees, 40 percent; for extension limited to 
45 degrees, 50 percent.

Here, after a careful review of the record, the Board 
determines that the veteran's limitation of left knee 
extension due, which objectively is limited to at least 10 
degrees, when the DeLuca factors are considered, likely 
results in functional impairment comparable to limitation of 
left knee extension to 15 degrees.  Thus, resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
entitlement to a separate 20 percent rating under Diagnostic 
Code 5261 has been shown.

(iii).  Separate rating for left knee instability

The evidence shows that the veteran objectively exhibits left 
knee instability.  Under Diagnostic Code 5257, slight 
recurrent subluxation and lateral instability warrants a 10 
percent evaluation.  A 20 percent rating requires moderate 
instability, and a 30 percent evaluation requires severe 
instability.  

After a careful review of the lay and medical evidence, the 
Board concludes that the evidence most closely approximates a 
finding that the left right knee instability, overall, 
results in mild residual subluxation and lateral instability, 
and that a separate 10 percent evaluation is warranted as a 
discrete manifestation of the veteran's service-connected 
left knee disability.  

In reaching this conclusion, the Board observes that although 
the veteran complained of suffering from left knee 
instability, the examiner who conducted the July 2000 VA 
examination reported that there were no "objective signs of 
instability."  The veteran continued to complain of 
suffering from this manifestation, and the examiner who 
performed the June 2004 VA examination noted that the veteran 
wore a brace on his left knee.  In addition, the examiner 
commented that the veteran's left patella was somewhat 
unstable.  Given the circumstances, the Board concludes that 
the veteran's left knee instability warrants an evaluation of 
10 percent, and no more, because the evidence shows that he 
has slight recurrent subluxation and lateral instability.

B.  Left shoulder disability

Under the laws administered by VA, disabilities of the 
shoulder and arm are rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5200 through 5203.  For rating purposes, a 
distinction is made between major (dominant) and minor 
musculoskeletal groups.  Handedness for the purpose of a 
dominant rating will be determined by the evidence of record, 
or by testing on VA examination.  Only one hand shall be 
considered dominant.  The injured hand, or the most severely 
injured hand, of an ambidextrous individual will be 
considered the dominant hand for rating purposes.  38 C.F.R. 
§ 4.69.  Here, as the medical evidence shows that the veteran 
is right-hand dominant, his left shoulder is his minor 
shoulder for rating purposes.

As noted above, the veteran's left shoulder disability is 
evaluated as 20 percent disabling under Diagnostic Code 5201.  
Under this code, to warrant the assignment of a 30 percent 
evaluation for a disability on the basis of limitation of 
motion of the minor (left) arm, motion must be limited to 25 
degrees from the side.  Assignment of a 20 percent evaluation 
contemplates limitation of motion of the arm midway between 
the side and shoulder level.  In addition, if arm motion is 
limited to shoulder level, assignment of a 20 percent 
disability evaluation is also warranted.  

After a careful review of the record, the Board finds that 
the veteran's left shoulder disability warrants no more than 
the current 20 percent rating.  Even considering pain and the 
DeLuca factors, the objective range of motion findings 
contained in the July 2000 and June 2004 VA examination 
reports indicate that he has left shoulder abduction and 
flexion to 90 degrees.  Further, when pain is considered, 
such as during flare-ups, even limitation of motion of the 
left arm to midway between the side and shoulder level would 
warrant no more than a 20 percent rating.

In addition, in the absence of any evidence or allegation of 
ankylosis or fibrous union, nonunion or the loss of the head 
of the humerus, consideration of this disability under 
Diagnostic Codes 5200 and 5202 is not warranted.  Further, 
the maximum evaluation under Diagnostic Code 5203 is 20 
percent, and there are no other potentially applicable 
diagnostic codes under which to evaluate this disability.

C.  Evaluation of the veteran's low back disability

The Board observes that, during the course of this appeal, 
effective September 23, 2002, VA revised the criteria for 
evaluating spinal disorders under Diagnostic Code 5293, 
intervertebral disc syndrome.  67 Fed. Reg. 54,345-54,349 
(2002).  VA again revised the criteria for evaluating spine 
disorders, effective September 26, 2003.  See 68 Fed. Reg. 
51,454-51,458 (2003).  

In this regard, the Board notes that VA's General Counsel has 
held that where a law or regulation changes during the 
pendency of a claim for a higher rating, the Board must first 
determine whether the revised version is more favorable to 
the veteran.  In so doing, it may be necessary for the Board 
to apply both the old and new versions of the regulation.  If 
the revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) (West 2002) can be no earlier than the effective 
date of that change.  The Board must apply both the former 
and the revised versions of the regulation for the period 
prior and subsequent to the regulatory change, but an 
effective date based on the revised criteria may be no 
earlier than the date of the change.  As such, VA must 
consider the claim pursuant to the former and revised 
regulations during the course of this appeal.  See VAOPGCPREC 
3-2000, 65 Fed. Reg. 33,422 (2000); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  

The General Counsel of VA has recently clarified that 
pursuant to precedent from the United States Supreme Court 
and United States Court of Appeals for the Federal Circuit 
(Federal Circuit), when a new statute is enacted or a new 
regulation is issued while a claim is pending, VA must first 
determine whether the statute or regulation identifies the 
types of claims to which it applies.  If the statute or 
regulation is silent, VA must determine whether applying the 
new provision to claims that were pending when it took effect 
would produce genuinely retroactive effects.  If applying the 
new provision would produce such retroactive effects, VA 
ordinarily should not apply the new provision to the claim.  
If applying the new provision would not produce retroactive 
effects, VA ordinarily must apply the new provision.  See 
VAOPGCPREC 7-2003, 69 Fed. Reg. 25,179 (2004).

Former Diagnostic Code 5295 provided that a 10 percent rating 
was warranted for lumbosacral strain with characteristic pain 
on motion.  A 20 percent evaluation required muscle spasm on 
extreme forward bending and loss of lateral spine motion, and 
a maximum evaluation of 40 percent was warranted when the 
disability was productive of severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space or some of the above with 
abnormal mobility on forced motion.  

Further, former Diagnostic Code 5292 provided that a 10 
percent evaluation was warranted for slight limitation of 
motion of the lumbar spine.  A 20 percent rating required 
that the veteran had moderate limitation of motion of the 
lumbar spine; a maximum 40 percent evaluation required severe 
limitation of motion.  

The veteran's low back disability could also be evaluated 
under former Diagnostic Code 5293, which provided that a 10 
percent rating was warranted for mild intervertebral disc 
syndrome.  A 20 percent evaluation required moderate 
intervertebral disc syndrome, with recurring attacks.  A 40 
percent evaluation contemplated severe intervertebral disc 
syndrome, characterized by recurrent attacks with 
intermittent relief.  Finally, a maximum evaluation of 60 
percent evaluation required pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.

Under an amendment to the rating schedule effective on 
September 23, 2002, the rating formula for evaluating 
intervertebral disc syndrome was changed.  Under Diagnostic 
Code 5293, as amended, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either on 
the total duration of incapacitating episodes over the past 
twelve months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluation of all other 
disabilities, whichever method results in the higher 
evaluation.  The revised criteria provide that a 10 percent 
rating is warranted for incapacitating episodes having a 
total duration of at least one week but less than two weeks 
per year.  A 20 percent rating is warranted for 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks per year.  A 40 percent 
rating requires that the disability be productive of 
incapacitating episodes having a total duration of at least 
four but less than six weeks per year.  Finally, a maximum 60 
percent rating is available when the condition is manifested 
by incapacitating episodes having a total duration of at 
least six weeks but less than twelve weeks per year.

For purposes of evaluations under revised Diagnostic Code 
5293 (now 5243, see below), an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly or nearly so.  See 67 
Fed. Reg. 54,345, 54,349 and Note (1) (codified at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 and Note (1) (2003)).  

As noted above, effective September 26, 2003, VA again 
revised the criteria for rating spinal disorders.  These 
revisions consist of a new rating formula encompassing such 
disabling symptoms as pain, ankylosis, limitation of motion, 
muscle spasm, and tenderness.  These changes are listed under 
Diagnostic Codes 5235-5243, with Diagnostic Code 5243 now 
embodying the recently revised provisions of the former 
Diagnostic Code 5293 (for intervertebral disc syndrome).  

Under these revisions, a 10 percent evaluation is warranted 
for forward flexion of the thoracolumbar spine, i.e., the 
combined limitation of motion of the thoracic spine and the 
lumbosacral strain, which is greater than 60 degrees but not 
greater than 85 degrees; combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; muscle spasm, guarding, or localized 
tenderness not resulting in an abnormal gait or abnormal 
spinal contour; or a vertebral body fracture with loss of 50 
percent or more of the height.  A 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; a 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent evaluation is in order for forward 
flexion of the thoracolumbar spine of 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation may be assigned in cases of unfavorable 
ankylosis of the entire thoracolumbar spine.

Under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  
Associated objective neurological abnormalities (e.g., 
bladder and bowel impairment) are to evaluated separately.  
The code section for intervertebral disc syndrome is now 
5243.

(i)  Prior to June 24, 2004

After a careful review of the record, the Board finds that, 
prior to June 24, 2004, the veteran's low back disability 
warrants a 20 percent rating under former Diagnostic Code 
5292.  In reaching this determination, the Board concludes 
that the range of motion finding contained in the July 2000 
VA examination report reflect that, overall, the veteran's 
low back disability was productive of mild to moderate 
limitation of motion of the lumbar spine.  The Board notes, 
however, that when functional loss due to pain during flare-
ups of the condition is considered, the veteran's low back 
disability likely results in moderate limitation of motion of 
the lumbar spine.  As such, the criteria for a 20 percent 
evaluation under Diagnostic Code 5292 were met.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-7.  

Given the range of motion findings, the preponderance of the 
evidence is against a finding that the condition warranted a 
40 percent evaluation for severe limitation of motion of the 
lumbar spine.  Further, the preponderance of the evidence is 
against a findings that the condition was manifested by 
either severe lumbosacral strain manifested by listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space or some of the 
above with abnormal mobility on forced motion or severe 
intervertebral disc syndrome; with respect to evaluation 
under former Diagnostic Code 5293, the Board highlights that 
prior to the June 24, 2004, examination, there was no 
competent medical evidence of intervertebral disc syndrome.

Similarly, prior to June 24, 2004, given the range of motion 
findings, the preponderance of the evidence was against an 
evaluation higher than 20 percent under either Diagnostic 
Code 5237.  Further, there was no evidence prior to June 24, 
2004, that the veteran had intervertebral disc syndrome; in 
any event, not surprisingly, there is no indication that, due 
to his low back disability, the veteran was productive of 
incapacitating episodes having a total duration of at least 
four but less than six weeks per year.  In addition, there 
was no evidence of any associated neurological impairment.  
Finally, the Board points out that the June 24, 2004, VA 
examination report reflects that the veteran himself reported 
at the examination that his low back disability had worsened.  
According, an evaluation in excess of 20 percent under the 
revised criteria is not warranted.

(ii)  Since June 24, 2004

As noted in the introduction, effective June 24, 2004, based 
on the findings of the June 24, 2004, VA examination, in 
February 2005 the RO increased the evaluation of the 
veteran's low back disability to 40 percent under former 
Diagnostic Code 5295 and revised Diagnostic Code 5237.

Former Diagnostic Codes 5292 and 5295 provided for a maximum 
40 percent evaluations, higher ratings under these codes is 
not available.  Further, in the absence of evidence of, or 
disability comparable to, a fractured vertebra (former 
Diagnostic Code 5285) or ankylosis of the whole spine (former 
Diagnostic Code 5286), or pronounced intervertebral disc 
syndrome (former Diagnostic Code 5293), there is no basis for 
a higher rating under the former criteria.  

With regard to former Diagnostic Code 5293, the Board points 
out that there is no evidence showing that the veteran has 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.  
Indeed, the veteran has not even contended that his low back 
disability is productive of either muscle spasm or absent 
ankle jerk.  Accordingly, a higher rating under this code is 
not warranted.

Similarly, the Board finds that an evaluation in excess of 40 
percent under the revised criteria is not warranted.  The 
maximum evaluation available under revised Diagnostic Code is 
40 percent.  With regard to revised Diagnostic Code 5243, the 
Board points out that the veteran does not report suffering 
from incapacitating episodes having a total duration of at 
least six weeks but less than twelve weeks per year; the 
Board reiterates that incapacitating episodes are defined as 
a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  Accordingly, an 
evaluation in excess of 40 percent is not warranted.

(iii)  Separate evaluations for neurologic impairment

Under Diagnostic Code 8520, a 10 percent evaluation is 
warranted for mild incomplete paralysis of the sciatic nerve; 
a 20 percent evaluation requires moderate incomplete 
paralysis of the sciatic nerve; a 40 percent evaluation 
requires moderately severe incomplete paralysis; a 60 percent 
evaluation requires severe incomplete paralysis with marked 
muscular atrophy; an 80 percent evaluation requires complete 
paralysis of the sciatic nerve.  When there is complete 
paralysis, the foot dangles and drops, no active movement of 
the muscles below the knee is possible, and flexion of the 
knee is weakened or (very rarely) lost.  

Here, the June 24, 2004, VA examination reflects that the 
examiner reported that the veteran had minimal radiation of 
pain down his legs.  Given this finding, the Board concludes 
that the evidence supports the veteran's entitlement to 
separate 10 percent evaluations, and no more, under 
Diagnostic Code 8520, for disability comparable to mild 
incomplete paralysis of the sciatic nerve of his right and 
lower extremities.




D.  Extraschedular consideration

The above determinations are based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  There is no showing that the veteran's left 
knee, left shoulder or low back disabilities reflects so 
exceptional or unusual a disability picture as to warrant the 
assignment of higher ratings on an extraschedular basis.  See 
38 C.F.R. § 3.321(b)(1).  None of the disabilities results in 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluations) or warrant frequent 
periods of hospitalization, or otherwise render impractical 
the application of the regular schedular standards.  In the 
absence of such factors, the Board is not required to remand 
the claim to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).




ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a separate 10 percent rating for 
limitation of left knee flexion is granted.

Subject to the law and regulations governing payment of 
monetary benefits, a separate 20 percent rating for 
limitation of left knee extension is granted.

Subject to the law and regulations governing payment of 
monetary benefits, a separate 10 percent rating for 
limitation of left knee instability is granted.

An increased rating for left shoulder disability is denied.

Subject to the law and regulations governing payment of 
monetary benefits, a 20 percent rating for chronic low back 
strain, prior to June 24, 2004, is granted.

An increased rating for chronic low back strain is denied.

Subject to the law and regulations governing payment of 
monetary benefits, a separate 10 percent rating for mild 
incomplete paralysis of the sciatic nerve of the right lower 
extremity, effective June 24, 2004, is granted.

Subject to the law and regulations governing payment of 
monetary benefits, a separate 10 percent rating for mild 
incomplete paralysis of the sciatic nerve of the left lower 
extremity, effective June 24, 2004, is granted.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


